                                   1                                   UNITED STATES DISTRICT COURT

                                   2                                  NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                         HENRY DESEAN ADAMS,
                                   4                                                     Case No. 17-cv-00327-YGR (PR)
                                                         Plaintiff,
                                   5                                                     ORDER DENYING MOTION FOR
                                                  v.                                     APPOINTMENT OF COUNSEL; AND
                                   6                                                     ADDRESSING PLAINTIFF’S MOTION
                                         DR. JESSICA HAMILTON, et al.,                   FOR EXTENSION OF TIME
                                   7
                                                         Defendants.
                                   8

                                   9          Plaintiff requests the appointment of counsel to represent him in this action, or, in the

                                  10   alternative, an extension of time to retain counsel. Dkt. 46. Also pending in this matter are

                                  11   Defendants’ motion for summary judgment and their related administrative motions to file under

                                  12   seal. Dkts. 33, 34, 41.
Northern District of California
 United States District Court




                                  13          There is no constitutional right to counsel in a civil case unless an indigent litigant may

                                  14   lose his physical liberty if he loses the litigation. See Lassiter v. Dep’t of Social Services, 452 U.S.

                                  15   18, 25 (1981); Rand v. Rowland, 113 F.3d 1520, 1525 (9th Cir. 1997) (no constitutional right to

                                  16   counsel in section 1983 action), withdrawn in part on other grounds on reh’g en banc, 154 F.3d

                                  17   952 (9th Cir. 1998) (en banc). The court may ask counsel to represent an indigent litigant under

                                  18   28 U.S.C. § 1915 only in “exceptional circumstances,” the determination of which requires an

                                  19   evaluation of both (1) the likelihood of success on the merits, and (2) the ability of the plaintiff to

                                  20   articulate his claims pro se in light of the complexity of the legal issues involved. See id. at 1525;

                                  21   Terrell v. Brewer, 935 F.2d 1015, 1017 (9th Cir. 1991); Wilborn v. Escalderon, 789 F.2d 1328,

                                  22   1331 (9th Cir. 1986). Both of these factors must be viewed together before reaching a decision on

                                  23   a request for counsel under section 1915. See id.

                                  24          The Court finds that exceptional circumstances entitling Plaintiff to court appointed

                                  25   counsel do not exist. The likelihood of Plaintiff’s success on the merits cannot be ascertained at

                                  26   this point in the proceedings, and the legal issues are not complex. Accordingly, the request for

                                  27   appointment of counsel is DENIED without prejudice. Dkt. 46.

                                  28          In the alternative, Plaintiff requests a ninety-day extension of time in which to retain
                                   1   counsel in this matter. Dkt. 46. As mentioned above, Defendants’ motion for summary judgment

                                   2   is pending in this matter. Plaintiff did not file an opposition to that motion. The deadline for

                                   3   Plaintiff’s opposition was December 4, 2018, and thus his opposition is long overdue. It seems

                                   4   that Plaintiff may also be seeking to have the deadline for his opposition extended by ninety days.

                                   5           First, there is no deadline for Plaintiff to retain counsel in this matter; he may do so

                                   6   whenever he chooses. As a result, there is no need for an extension of time to retain counsel. If,

                                   7   however, Plaintiff is seeking a ninety-day extension of the December deadline by which his

                                   8   opposition to Defendants’ motion is due, such a request is DENIED as Plaintiff has provided no

                                   9   reason justifying such further delay. As of the December deadline, Plaintiff will have had

                                  10   approximately ten months since the filing of this action in which to retain counsel. To date,

                                  11   Plaintiff will have had almost four months since the filing of Defendants’ motion for summary

                                  12   judgment in which to prepare a response. Moreover, while Plaintiff has listed names of various
Northern District of California
 United States District Court




                                  13   law firms, he has not identified any particular attorney he plans to retain, nor has he explained how

                                  14   extending the deadline for his opposition an additional ninety days will enable him to retain

                                  15   counsel. Therefore, Plaintiff’s request for a ninety-day extension of time is DENIED.

                                  16           However, the Court finds a brief extension of time is warranted. The Court GRANTS

                                  17   Plaintiff a twenty-eight-day extension of time in which to file his opposition to Defendants’

                                  18   motion for summary judgment. Thus, the time in which Plaintiff may file his opposition will be

                                  19   extended up to and including twenty-eight (28) days from the date of this Order. Defendants

                                  20   shall file a reply brief no later than fourteen (14) days after the date Plaintiff’s opposition is filed.

                                  21           The Court further notes that Plaintiff’s response to its “Notice Regarding Inability To

                                  22   Serve Defendants [Martinez Detention Facility (“MDF”)] Pill Call Nursing Staff Nurses Sahara,

                                  23   Samaria, Vince, and Jennifer,” see dkt. 45, is also overdue. The Court finds that an extension of

                                  24   time is warranted in order to give Plaintiff an opportunity to respond. No later than twenty-eight

                                  25   (28) days from the date of this Order, Plaintiff must provide the Court with the full names and

                                  26   current addresses for Defendants MDF Pill Call Nursing Staff Nurses Sahara, Samaria, Vince, and

                                  27   Jennifer, as directed below.

                                  28
                                                                                           2
                                   1                                              CONCLUSION

                                   2           For the reasons outlined above, the Court orders as follows:

                                   3           1.      Plaintiff’s request for appointment of counsel is DENIED without prejudice. Dkt.

                                   4   46.

                                   5           2.      Plaintiff’s request for a ninety-day extension of time in which to retain counsel in

                                   6   this matter is DENIED. Dkt. 46. Again, there is no deadline for Plaintiff to retain counsel in this

                                   7   matter; he may do so whenever he chooses.

                                   8           3.      Plaintiff’s request for a ninety-day extension of time to file his opposition to

                                   9   Defendants’ motion for summary judgment is DENIED. Dkt. 46. However, the Court GRANTS

                                  10   Plaintiff a twenty-eight-day extension of time in which to file his opposition. The time in which

                                  11   Plaintiff may file his opposition will be extended up to and including twenty-eight (28) days from

                                  12   the date of this Order. Defendants shall file a reply brief no later than fourteen (14) days after the
Northern District of California
 United States District Court




                                  13   date Plaintiff’s opposition is filed.

                                  14           4.      The Court GRANTS Plaintiff a brief extension of time to respond to its “Notice

                                  15   Regarding Inability To Serve Defendants MDF Pill Call Nursing Staff Nurses Sahara, Samaria,

                                  16   Vince, and Jennifer.” No later than twenty-eight (28) days from the date of this Order, Plaintiff

                                  17   must provide the Court with the full names and current addresses for Defendants MDF Pill Call

                                  18   Nursing Staff Nurses Sahara, Samaria, Vince, and Jennifer. Plaintiff should review the federal

                                  19   discovery rules, Rules 26-37 of the Federal Rules of Civil Procedure, for guidance about how to

                                  20   determine the current address of the aforementioned Defendants. If Plaintiff fails to provide the

                                  21   Court with the full names and current addresses of the aforementioned Defendants within

                                  22   the twenty-eight-day deadline, all claims against them will be dismissed without prejudice

                                  23   under Rule 4(m).

                                  24           5.      This Order terminates Docket No. 46.

                                  25           IT IS SO ORDERED.

                                  26   Dated: April 4, 2019

                                  27                                                     ______________________________________
                                                                                         YVONNE GONZALEZ ROGERS
                                  28                                                     United States District Judge
                                                                                          3
